

	

		II

		109th CONGRESS

		1st Session

		S. 1868

		IN THE SENATE OF THE UNITED STATES

		

			October 7

			 (legislative day, October 6), 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To ensure gasoline affordability and

		  security.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Gasoline Affordability and

			 Security Act or the GAS Act.

		IConsumer

			 Protection

			101.Prohibition on

			 gasoline price gouging

				(a)Unlawful

			 conductDuring the 30-day period beginning on the date on which

			 the President determines the existence of conditions warranting the drawdown

			 and sale of petroleum products from the Strategic Petroleum Reserve under

			 subsection (d) or (h) of section 161 of the Energy Policy and Conservation Act

			 (42 U.S.C. 6241), it shall be an unfair or deceptive act or practice in

			 violation of section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C.

			 45(a)(1)) for any person to sell gasoline or diesel fuel at a price which

			 constitutes price gouging as defined by rule pursuant to subsection (b).

				(b)EnforcementA

			 violation of subsection (a) shall be treated as a violation of a rule defining

			 an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of

			 the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) and shall be enforced

			 by the Federal Trade Commission in accordance with all applicable terms and

			 provisions of the Federal Trade Commission Act.

				(c)PenaltiesAny person who violates subsection (a), or

			 the rules promulgated pursuant to this section, shall be subject to a civil

			 penalty in an amount not to exceed $11,000 per day in which a violation

			 occurs.

				(d)RulemakingNot later than 90 days after the date of

			 enactment of this Act, the Federal Trade Commission shall promulgate rules, in

			 accordance with section 5(n) of the Federal Trade Commission Act (15 U.S.C.

			 45(n)), that—

					(1)define price gouging for

			 purposes of this section; and

					(2)carry out this section.

					102.Competitive

			 pricing task force

				(a)EstablishmentNot later than 30 days after the date of

			 enactment of this Act, the Federal Trade Commission shall establish a

			 Competitive Pricing Task Force (referred to in this section as the Task

			 Force.

				(b)DutiesThe Task Force shall provide each State

			 attorney general who requests assistance from the Task Force—

					(1)with assistance

			 in the investigation of alleged price gouging affecting the consumers of the

			 State; and

					(2)such additional

			 technical assistance as may be necessary in studying and drafting State laws to

			 prohibit price gouging.

					(c)DurationThe

			 Task Force shall carry out the duties described in subsection (b) during the

			 2-year period beginning on the date on which the Task Force is established

			 under subsection (a).

				103.Consumer

			 information

				(a)ListThe

			 Federal Trade Commission shall publish a list on its Web site containing the

			 names of all persons penalized under section 101.

				(b)Information

			 about gasoline pricesThe Energy Information Administration of

			 the Department of Energy shall disseminate to all persons selling gasoline or

			 diesel fuel to retail consumers, in a manner suitable for posting, information

			 contained in the table on the Administration’s Web site entitled, WHAT

			 WE PAY FOR IN A GALLON OF REGULAR GASOLINE, to inform such consumers of

			 the factors contributing to the price of gasoline.

				104.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 title.

			IIIncreasing

			 supply

			201.Fuel

			 diversification

				Section 402 of

			 the Energy Policy Act of 2005 (42 U.S.C. 15962) is amended—

					(1)in subsection

			 (b)(1)(A)—

						(A)in clause (iv),

			 by striking and at the end;

						(B)by redesignating

			 clause (v) as clause (vi); and

						(C)by inserting

			 after clause (iv) the following:

							

								(v)a

				Fischer-Tropsch technology project to produce ultra-low sulfur liquid

				transportation fuel; and

								;

				and

						(2)by adding at the

			 end the following:

						

							(j)Energy policy

				priority

								(1)EstablishmentNot

				later than 90 days after the date on which the Secretary provides funds for a

				Fischer-Tropsch technology project to produce ultra-low sulfur liquid

				transportation fuel under subsection (b)(1)(A)(v), the Secretary shall

				establish as an energy policy priority the expedited, large-scale

				commercialization of that technology to promote the supply of affordable,

				clean, domestic gasoline and diesel fuel.

								(2)Subsequent

				projects

									(A)In

				generalIn accordance with the energy policy priority established

				under paragraph (1), the Secretary shall provide funds for a subsequent

				Fischer-Tropsch technology project to produce ultra-low sulfur liquid

				transportation fuel as soon as practicable after the date on which the priority

				is established.

									(B)Criteria for

				selectionIn carrying out subparagraph (A), the Secretary shall

				select the private sector recipient that is the most capable of designing and

				constructing a Fischer-Tropsch technology project with an output of not less

				than 50,000 barrels per day of ultra-low sulfur transportation fuel, as

				determined by the

				Secretary.

									.

					202.Fuel

			 treatmentNot later than 60

			 days after the date of enactment of this Act, the Administrator of the

			 Environmental Protection Agency shall conduct an expedited review of any fuel

			 additive an application for verification for which has been filed in accordance

			 with the voluntary diesel retrofit program.

			IIIDecreasing

			 demand

			301.Credit for

			 teleworking

				(a)In

			 generalSubpart B of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 foreign tax credit, etc.) is amended by adding at the end the following new

			 section:

					

						30D.Teleworking

				credit

							(a)Allowance of

				creditIn the case of an

				eligible taxpayer, there shall be allowed as a credit against the tax imposed

				by this chapter for the taxable year an amount equal to the qualified

				teleworking expenses paid or incurred by the taxpayer during such year.

							(b)Maximum

				credit

								(1)Per teleworker

				limitationThe credit allowed

				by subsection (a) for a taxable year with respect to qualified teleworking

				expenses paid or incurred by or on behalf of an individual teleworker shall not

				exceed—

									(A)in the case of an eligible taxpayer

				described in subsection (c)(1)(A), $1,000, and

									(B)in the case of an eligible taxpayer

				described in subsection (c)(1)(B), $2,000.

									(2)Reduction for

				teleworking less than full yearIn the case of an individual who is in a

				teleworking arrangement for less than a full taxable year, the dollar amount

				referred to subparagraph (A) or (B) of paragraph (1) shall be reduced by an

				amount which bears the same ratio to such dollar amount as the number of months

				in which such individual is not in a teleworking arrangement bears to 12. For

				purposes of the preceding sentence, an individual shall be treated as being in

				a teleworking arrangement for a month if the individual is subject to such

				arrangement for any day of such month.

								(c)DefinitionsFor purposes of this section—

								(1)Eligible

				taxpayerThe term

				eligible taxpayer means—

									(A)in the case of an individual, an individual

				who performs services for an employer under a teleworking arrangement,

				and

									(B)in the case of an employer, an employer for

				whom employees perform services under a teleworking arrangement.

									(2)Teleworking

				arrangementThe term

				teleworking arrangement means an arrangement under which an

				employee teleworks for an employer not less than 75 days per year.

								(3)Qualified

				teleworking expensesThe term

				qualified teleworking expenses means expenses paid or incurred

				under a teleworking arrangement for furnishings and electronic information

				equipment which are used to enable an individual to telework.

								(4)TeleworkThe term telework means to

				perform work functions, using electronic information and communication

				technologies, thereby reducing or eliminating the physical commute to and from

				the traditional work site.

								(d)Limitation

				based on amount of tax

								(1)Liability for

				taxThe credit allowable

				under subsection (a) for any taxable year shall not exceed the excess (if any)

				of—

									(A)the regular tax for the taxable year,

				reduced by the sum of the credits allowable under subpart A and the preceding

				sections of this subpart, over

									(B)the tentative minimum tax for the taxable

				year.

									(2)Carryforward of

				unused creditIf the amount

				of the credit allowable under subsection (a) for any taxable year exceeds the

				limitation under paragraph (1) for the taxable year, the excess shall be

				carried to the succeeding taxable year and added to the amount allowable as a

				credit under subsection (a) for such succeeding taxable year.

								(e)Special

				rules

								(1)Basis

				reductionThe basis of any

				property for which a credit is allowable under subsection (a) shall be reduced

				by the amount of such credit (determined without regard to subsection

				(d)).

								(2)RecaptureThe Secretary shall, by regulations,

				provide for recapturing the benefit of any credit allowable under subsection

				(a) with respect to any property which ceases to be property eligible for such

				credit.

								(3)Property used

				outside United States not qualifiedNo credit shall be allowed under subsection

				(a) with respect to any property referred to in section 50(b)(1) or with

				respect to the portion of the cost of any property taken into account under

				section 179.

								(4)Election to not

				take creditNo credit shall

				be allowed under subsection (a) for any expense if the taxpayer elects to not

				have this section apply with respect to such expense.

								(5)Denial of

				double benefitNo deduction

				or credit (other than under this section) shall be allowed under this chapter

				with respect to any expense which is taken into account in determining the

				credit under this

				section.

								.

				(b)Conforming

			 amendments

					(1)Subsection (a) of section 1016 of the

			 Internal Revenue Code of 1986 is amended by striking and at the

			 end of paragraph (36), by striking the period at the end of paragraph (37) and

			 inserting , and, and by adding at the end the following new

			 paragraph:

						

							(38)to the extent provided in section

				30D(e)(1), in the case of amounts with respect to which a credit has been

				allowed under section

				30D.

							.

					(2)Section 55(c)(3) of such Code is amended by

			 inserting 30D(d), after 30(b)(3),.

					(3)Section 6501(m) of such Code is amended by

			 inserting 30D(e)(4), after 30C(e)(5),.

					(c)Clerical

			 amendmentThe table of

			 sections for subpart B of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

					

						

							Sec. 30D. Teleworking

				credit.

						

						.

				(d)Effective

			 dateThe amendments made by

			 this section shall apply to amounts paid or incurred after the date of the

			 enactment of this Act, in taxable years ending after such date.

				302.Employer-provided

			 computer equipment treated as fringe benefit

				(a)In

			 generalSubsection (a) of

			 section 132 of the Internal Revenue Code of 1986 is amended by striking

			 or at the end of paragraph (7), by striking the period at the

			 end of paragraph (8) and inserting , or, and by adding at the

			 end the following new paragraph:

					

						(9)qualified employer-provided computer

				equipment

				fringe.

						.

				(b)Qualified

			 employer-Provided computer equipment fringeSection 132 of such Code is amended by

			 redesignating subsection (o) as subsection (p) and by inserting after

			 subsection (n) the following new subsection:

					

						(o)Qualified

				employer-provided computer equipment fringeFor purposes of this section—

							(1)In

				generalThe term

				qualified employer-provided computer equipment fringe means any

				computer and related equipment and services provided to an employee by an

				employer if—

								(A)such computer and related equipment and

				services are necessary for the employee to perform work for the employer from

				the employee’s home, and

								(B)the employee makes substantial business use

				of the equipment in the performance of work for the employer.

								(2)Substantial

				useFor purposes of paragraph

				(1), the term substantial business use includes standby use for

				periods when work from home may be required by the employer such as during work

				closures caused by the threat of terrorism, inclement weather, or natural

				disasters.

							.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

				303.Sense of

			 CongressIt is the sense of

			 Congress that Congress and the employees of the legislative branch of the

			 Federal Government should—

				(1)conserve

			 gasoline, aviation, and diesel fuel by whatever means practicable; and

				(2)as a part of such

			 conservation efforts, promote teleworking.

				

